TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00677-CV



                                          Omar Sosa, Appellant

                                                     v.

                                    Jose Luis Castaneda, Appellee




                 FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
                NO. 259,554, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                               MEMORANDUM OPINION


                Because appellant Omar Sosa has neither paid nor made arrangements to pay for the

clerk=s record, we will dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).

                The Clerk of this Court filed appellant=s notice of appeal on October 25, 2002. On

November 22, 2002, the Clerk of this Court received notice from the county clerk=s office of Travis County

that appellant had neither paid for nor made arrangements to pay for the clerk=s record.

                By letter dated November 25, 2002, appellant was requested to submit a status report

regarding this appeal by December 6, 2002, and was informed that failure to respond to this request would

result in the appeal being dismissed for want of prosecution. To date, appellant has failed to respond to this

request.
               Accordingly, we dismiss the appeal for want of prosecution. See id. 42.3(b), (c).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Prosecution

Filed: January 30, 2003




                                                  2